DETAILED ACTION
Application Summary
The examiner acknowledges receipt of arguments and amendments submitted 1/6/2022. Claims 1-5, 7-9, 11-13, and 15-20 are amended. Claim 6 is cancelled. Claims 1-5 and 7-20 are presently pending for examination.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 1-5 and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bolea et al. (US Patent Application Publication 2010/174341), hereinafter Bolea ‘341, in view of Bolea et al. (US Patent Application Publication 2014/0228905), hereinafter Bolea ‘905, further in view of Narayan et al. (US Patent Application Publication 2019/0000350), hereinafter Narayan.
Regarding claim 1, Bolea ‘341 teaches an implantable neurostimulator (Bolea ‘341, Fig. 1 INS 1100, ¶[0059]) system comprising: an electrical lead (Bolea ‘341, Fig. 1, STL 1300) having formed thereon a pair of bipolar electrodes (Bolea ‘341, ¶[0059], ¶[0063]), wherein the electrical lead is configured for placement of the pair of bipolar electrodes proximate protrusor muscles of a patient (Bolea ‘341, ¶[0059] implantable electrodes stimulate; ¶[0094], ¶[0097] the stimulation causes tongue protrusion, therefore the electrodes are placed proximate to protrusor muscles of a patient, Fig. 11A), a pulse generator (Bolea ‘341, Fig. 1, Fig.5A, ¶[0059]) electrically connected to the electrical lead and configured to deliver electrical energy to the pair of bipolar electrodes, the pulse generator having mounted therein a sensor configured to detect one or more physiological parameters (Bolea ‘341, Fig.5B sensor Sen2A; the sensor mounted in the pulse generator may constitute use of the housing to sense, as recited in ¶[0057], or the internal connection of a sensor placed on a lead, ¶[0058]), a memory, a control circuit, and a telemetry circuit (Bolea ‘341, Fig. 5B, Telemetry Driver/receiver, 
Regarding claim 2, Bolea ‘341 teaches that the user interface displayed on the external programmer is configured to receive an input from a user to initiate therapy 
Regarding claim 3, Bolea ‘341 teaches that the user interface displayed on the external programmer is configured to display an amount of therapy delivered by the electrodes (Bolea ‘341, ¶[0075], Fig. 7A, the system displays algorithm parameters and therapy/stimulation output, therefore it is configured to display an amount of therapy delivered by the electrodes, on computer 2300).
Regarding claim 4, Bolea ‘341 does not teach the use of an AI engine to analyze sensor data. Narayan teaches a health monitoring system that may be used with a nerve stimulator for treatment of sleep apnea (Narayan, ¶[0023]) that uses an AI engine to analyze sensor data (Narayan, ¶[0035], ¶[0040], ¶[0059], monitoring of signals associated with sleep apnea, and ¶[0061-0063], ¶[0111], use of machine learning, which is a kind of AI engine, to analyze bodily signals such as these, and make decisions). In the modified Bolea ‘341 invention, it would have been obvious to one having ordinary skill in the art to use an AI engine to analyze the data related to delivery of electrical energy to the bipolar electrodes, in order to make better treatment decisions by employing “smart data” as taught by Narayan (Narayan, ¶[0063]). 
Regarding claim 5, in the Bolea ‘341 invention as modified by Narayan, Narayan teaches that to adjust the electrical energy delivered by the pulse generator, the Al engine is configured to adjust a therapy delivery program stored in the memory for the delivery of the electrical energy to the bipolar electrodes (Narayan, ¶[0111], use of a  machine learning system to provide feedback between sensed signatures and other signatures to deliver therapy, ¶[0112], based on sensed signatures, to create different 
Regarding claim 7, Bolea ‘905 teaches that based on the determination of the tonal state of the protrusor muscles, the software communicates with the control circuit to initiate delivery of electrical energy to the electrodes (Bolea, ‘905, ¶[0412]). It would have been obvious to one having ordinary skill in the art to modify Bolea ‘341’s teaching by configuring the system so that based on the determination of the tonal state of the protrusor muscles, the AI communications with the control circuit to initiate delivery of electrical energy to the bipolar electrodes in order to allow the EMG data to be taken into account in analysis of the effectiveness of the stimulation for treating sleep apnea.
Regarding claims 8 and 14, in the modified Bolea ‘341 invention, Narayan teaches that the sensor data includes one or more of motion data, heart rate data, electrocardiogram data, respiration rate data, blood-oxygen saturation data or posture data (Narayan, ¶[0115], heart rate, blood oxygen saturation, motion data, respiration rate data, or EMG data, ¶[0086], ¶[0246]). It would have been obvious to one having ordinary skill in the art to store this data in the EMR in order to allow the AI system to make use of this data in treating the patient (Narayan, ¶[0111]-[0115]).
Regarding claims 9 and 15, in the modified Bolea ‘341 invention, Narayan teaches that the Al engine is configured to calculate one or more of an Apnea-Hypopnea Index (AHI) value, a Respiration Disturbance Index (RDI) value, total sleep 
Regarding claim 10, Bolea ‘341 teaches sensors in communication with the CTM (Bolea ‘341, ¶[0013], for example) but Bolea ‘341 does not expressly teach that they are external sensors. Bolea ‘905 teaches a similar implantable stimulation system that comprises one or more external sensors in communication with the CTM (Bolea ‘905, ¶[0362]). It would have been obvious to one having ordinary skill in the art to modify Bolea ‘341’s invention with Bolea ‘905’s teachings in order to allow more different sensors to pass data to the CTM and have their input taken into account for improved diagnosis and treatment.
Regarding claim 11, Bolea ‘341 does not expressly teach the use of a server with the device. Narayan teaches a health monitoring system that may be used with a nerve stimulator for treatment of sleep apnea (Narayan, ¶[0023]). Narayan teaches a server in communication with the external programmer or an external sensor, and configured to  one or more of receive the data collected by the sensor (Narayan, ¶[0155], storage of patient data to a database in a file of historical behavior of that individual, which is an electronic medical record of that patient; ¶[0195], stored data from that patient, ¶[0232], ¶[0236], ¶[0244]), the data of the sensed EMG (Narayan, ¶[0083]) data related to the 
Regarding claim 12, Bolea ‘341 does not teach storage of data in an electronic medical record for the patient. Narayan teaches a server in communication with the external programmer or an external sensor, and configured to receive the data collected by the sensor (Narayan, ¶[0155], storage of patient data to a database in a file of historical behavior of that individual, which is an electronic medical record of that patient  ¶[0069-0070]; ¶[0195], stored data from that patient, ¶[0232], ¶[0236], ¶[0244])  The system of claim 11, wherein the data collected by the sensor, data related to delivery of electrical energy to the bipolar electrodes, and data collected by the external sensor are stored in an electronic medical record (EMR) for the patient. It would have been obvious to one having ordinary skill in the art to store, in an EMR for the patient, one or more of  the data of the sensed EMG, the data collected by the sensor, data related to delivery of electrical energy to the bipolar electrodes, and data collected by the external sensor, so that a record may be preserved of the stimuli applied and the therapeutic result, so that these results may be used for future treatment of the same patient, or in aggregate form, for treatment of other patients in the future.
Regarding claim 13, in the Bolea ‘341 invention as modified by Narayan, the invention comprises Al with access to the EMR and configured to analyze the data contained therein (Narayan, ¶[0249], the AI has access to patient history, ¶[0054], it uses machine learning to personalize healthcare) to update a therapy delivery program for delivery of delivery of electrical energy to the bipolar electrodes (Narayan, ¶[0111-0112], using the stored data and machine learning to decide upon a therapy delivery program, which, in light of the continuous collection of data and analysis, constitutes updating a therapy delivery program for delivery of electrical energy to the bipolar electrodes). It would have been obvious to one having ordinary skill in the art to give the AI access to the EMR and to configure it to analyze the data to update a therapy delivery program in order to optimize the patient’s medical treatment.
Regarding claim 16, Bolea ‘341 teaches that the external programmer is configured to communicate the updated therapy delivery program to the memory of the pulse generator (Bolea ‘341, ¶[0075], the computer 2300 is used to convey updated therapy programs to the memory of the pulse generator). In Bolea ‘341’s invention as modified by Narayan, it would have been obvious to one having ordinary skill in the art to configure the server to communicate the updated therapy delivery program to the external programmer, because the external program is the means of connecting to the server to obtain the updated therapy delivery program, so that it may be passed along to the implanted pulse generator, which may lack a server connection.
Regarding claims 17 and 18, Bolea ‘341 teaches a physician interface (Bolea ‘341, ¶[0036]), but Bolea ‘341 does not teach a server connection. Narayan teaches a physician connection to a server (Narayan, ¶[0207], ¶[0244], ¶[0283], programmatically 
Regarding claim 19, in the modified Bolea ‘341 invention, the AI engine taught by Narayan has access to EMR data of a larger population of patients (Narayan, ¶[0111], database comparisons to other individuals or populations). It would have been obvious to one having ordinary skill in the art to give the AI engine access to EMR data of a larger population of patients in order to ensure that in case of gaps in the patient’s data, a larger population of data is available for use in determining the best course of therapy.
Regarding claim 20, in the modified Bolea ‘341 invention, the AI engine taught by Narayan has access to EMR data of a larger population of patients (Narayan, ¶[0111], database comparisons to other individuals or populations) and the Al is configured to analyze the EMR data of the larger population and identify one or more parameters for adjustment in a therapy delivery program (Narayan, ¶[0155], ¶[0249], dynamic thresholds adjusted according to population characteristics; these thresholds describe thresholds for one or more parameters, and “dynamic” indicates that they are .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 and 6-20 have been considered but were not persuasive. The applicant’s arguments are mainly based around the Bolea ‘905 reference, whereas the teaching regarding AI was found in the Narayan reference; a further reference has been added to address the additional limitation on electrode placement, and the examiner believes the Narayan reference contains enough references to muscle tone, EMG, and sleep apnea to make it obvious to one having ordinary skill in the art to apply AI technology to a sleep apnea system measuring muscle tone via EMG.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M Piateski whose telephone number is (571)270-7429.  The examiner can normally be reached on 9 AM - 5 PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/Erin M Piateski/Primary Examiner, Art Unit 3792